Case
 Case1:16-cv-06869-RLM
      1:16-cv-06869-RLM Document
                         Document49-1
                                  50 Filed
                                      Filed03/29/19
                                            03/28/19 Page
                                                      Page11ofof55PageID
                                                                   PageID#:#:479
                                                                              471




      TO BE CIRCULATED IN ENGLISH, SPANISH, RUSSIAN AND CHINESE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
KHALIMA NIX DEKHKANOVA and NAZOKAT R.
ATAKHANOVA, individually and on behalf of all others
similarly situated,
                                          Plaintiffs, Case No. 16-CV-06869(RLM)

                      - against -

BNV HOME CARE AGENCY, INC. a/k/a BNV HOME
CARE SERVICES, INC. and BNV HOME CARE
SERVICES INC. (BKLYN),

                                               Defendants.

       NOTICE OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION LAWSUIT

TO:    All individuals employed as Home Health Care Workers by Defendants BNV
       HOME CARE AGENCY, INC. a/k/a BNV HOME CARE SERVICES, INC. and
       BNV HOME CARE SERVICES INC. (BKLYN) in New York, and who worked
       more than forty hours in any given week from January 1, 2015 through and
       including October 13, 2015. Collectively, all Class Members are referred to as the
       “Class” or “Settlement Class”.

                          PLEASE READ THIS NOTICE CAREFULLY

This Notice relates to a proposed settlement of federal Fair Labor Standards Act ("FLSA") and New
York Labor Law ("NYLL") overtime claims by individuals who worked as Home Health Care
Workers for BNV Home Care Agency, Inc. a/k/a BNV Home Care Services, Inc. and BNV Home Care
Services Inc. (BKLYN) (collectively “BNV”) in New York at any time from January 1, 2015
through and including October 13, 2015 (the “Relevant Period”). This notice has been authorized by
the United States District Court for the Eastern District of New York. It contains important
information as to your right to receive a settlement check, to object to the settlement, or to elect not
to be included in the settlement by withdrawing from the case (“opt-out”).

BNV has agreed to settle the Class claims for work you performed as Home Health Care Worker. The
Court has not decided who is right and who is wrong in this lawsuit. Your legal rights may be affected,
and you have a choice to make now. These rights and options are summarized below and are fully
explained in this Notice.

               YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

PARTICIPATE must
            As described
                  submit amore
                           properly
                                 fullycompleted
                                       below, if Claim
                                                 you wish
                                                       Form
                                                          to and
                                                             participate
                                                                 W-4 Formin this
                                                                              enclosed
                                                                                 settlement,
                                                                                        with this
                                                                                             you
            Notice. You should receive your settlement check approximately 60 days after
            this settlement is approved by the Court.
                                                   1
Case
 Case1:16-cv-06869-RLM
      1:16-cv-06869-RLM Document
                         Document49-1
                                  50 Filed
                                      Filed03/29/19
                                            03/28/19 Page
                                                      Page22ofof55PageID
                                                                   PageID#:#:480
                                                                              472




     EXCLUDE        If you wish to exclude yourself (“opt-out”) from the lawsuit, you must follow the
     YOURSELF       directions outlined in response to Question 8 below.

                    If you wish to object to the settlement, you must write to us, at the address listed
      OBJECT        in response to Question 10 below, about why you believe the settlement is
                    unreasonable, and must do so no later than _______, 2019. If the Court rejects
                    your objection, you will still be bound by the terms of the settlement for claims
                    under New York Law unless you submit a valid and timely letter clearly stating
                    your intention to opt-out of this lawsuit and proceed on your own.

 1. Why did I receive this notice?

You have received this notice because records indicate that you worked as a Home Health Care Worker
for BNV and you worked more than forty hours in any given week during the Relevant Period.

 2. Why is there a settlement?

Virginia & Ambinder, LLP and Naydenskiy Law Firm LLC (“Class Counsel”), with the assistance of
a certified public accountant, have analyzed and evaluated the merits of the claims made against BNV
in this action, engaged in numerous in-person and telephonic calls with BNV’s attorneys, as well as the
class representatives. Class Counsel has performed a confirmatory sampling audit for settlement
purposes. Based upon Class Counsel’s analysis of this data, relevant law, and the substantial risks of
continued litigation, including the possibility that the litigation, if not settled now, might result in a
recovery that is less favorable and/or that would not occur for several years, Class Counsel entered into
this proposed settlement.

3.      How is the settlement amount calculated?

If you elect to participate in this settlement, you will be deemed a “Claimant.” Claimants shall receive
an allocated share of the Settlement Fund pursuant to a calculation based on the Claimant’s
proportionate percentage of total hours worked during the Relevant Period (numerator) as measured
against the total hours worked by all Class Members (denominator) and then multiplied by $775,000.00.

 4.     Procedures

If you wish to receive your settlement allocation you must submit the enclosed Claim Form and W-4
Form. You have a right to participate in this settlement regardless of your immigration status.
However, to participate you must provide a Social Security Number (“SSN”) or Tax Identification
Number (“TIN”) in order to receive a check. Your settlement payment will be delayed if you submit a
W-4 with incomplete or missing information. If you do not have a TIN or SSN, you may still participate
in the settlement so long as you obtain a TIN or SSN on or before [180 days from mailing date].


 5.     Settlement Fund


                                                    2
Case
 Case1:16-cv-06869-RLM
      1:16-cv-06869-RLM Document
                         Document49-1
                                  50 Filed
                                      Filed03/29/19
                                            03/28/19 Page
                                                      Page33ofof55PageID
                                                                   PageID#:#:481
                                                                              473



Defendant agrees that the potential maximum that could be paid to all Class Members, inclusive of all
Costs and Fees, and the Reserve Amount is Seven Hundred Seventy-Five Thousand Dollars and No
Cents ($775,000.00).

6.     How do I exclude myself from the settlement?

You may exclude yourself (“opt-out”) from this case if you do not want to receive a settlement payment,
but you want to maintain your right to sue BNV on your own. To withdraw from this case you must
submit a written, signed statement to Class Counsel clearly indicating your wish to opt out of the “BNV
Overtime Class Action Settlement.” You must include your name, address, and telephone number in
your opt-out letter to Class Counsel. To be effective, your opt-out letter must be faxed, emailed or
mailed via First Class Mail to the address below, and postmarked by ________, 2019.

                                    Settlement Claims Administrator
                                         ________________, NY
                                Tel: _________ Fax: ________________
                                     E-Mail: info@__________.com
                                          RE: BNV Home Care

 7. What happens if I do not opt-out by _________, 2019.

If you fail to opt-out by [BAR DATE] 2019 then you will automatically be part of this settlement. If
you file the enclosed Claim Form, you will be entitled to receive your allocated share of the settlement.
If you do nothing, you will still be part of the settlement, however, you will not receive anything; your
NYLL claims in this case against BNV for unpaid overtime, wage notice violations and liquidated
damages will be dismissed with prejudice by the Court. However, you will not release your federal
FLSA claims. You will also not release or relinquish claims that have been asserted in the action
pending in New York Supreme Court, Kings County, and titled Ullieva v. BNV Home Care Services,
Inc., Index No. 503309/2016 (“Ullieva”), including, but not limited to, any claims associated with
claims arising from alleged minimum wages owed for work performed on 24-hour live-in shifts,
provided, however, in the event of any recovery or judgment in Ullieva, BNV shall be entitled to a
set off against any amounts due to any claimant who is entitled to recover in Ullieva equal to any
amount that claimant receives in this litigation, so that no claimant recovers more than once for the
same overtime hours. In Ullieva, Plaintiff, on behalf of herself and all others similarly situated, alleges
that former and/or current home health care aides employed by BNV at any time since March 8, 2010,
are owed unpaid wages for each and every hour of a 24 hour shift, along with overtime compensation
and wages and/or benefits under NY’s Wage Parity Law and NYC Administrative Code. BNV paid
employees for 13 hours of a live-in shift, and wholly denies it owes any compensation or benefits.

 8. If I exclude myself (“opt-out”), can I get money from this settlement?

No. If you exclude yourself, you will not receive any money from this lawsuit.

 9. How will the lawyers be paid?

LaDonna Lusher and Joel Goldenberg of Virginia & Ambinder, LLP, 40 Broad Street, 7th Floor, New
York, New York 10004, 212.943.9080 and Gennadiy Naydenskiy of Naydenskiy Law Firm LLC, 281
                                                    3
Case
 Case1:16-cv-06869-RLM
      1:16-cv-06869-RLM Document
                         Document49-1
                                  50 Filed
                                      Filed03/29/19
                                            03/28/19 Page
                                                      Page44ofof55PageID
                                                                   PageID#:#:482
                                                                              474



Summerhill Road, Suite 210, East Brunswick, New Jersey, 08816, represent you in this case. Class
Counsel will ask the Court to approve a fee of no more than one-third of the Settlement Fund. The
Court-approved fee will pay Class Counsel for investigating the facts, litigating the lawsuit, and
negotiating and overseeing the settlement. The Court will ultimately decide the amount that will be
paid to Class Counsel. If you do not choose to join this settlement, or if you opt out of the Class and
want to be represented by your own lawyer, you may hire one at your own expense.

 10. How do I tell the Court that I don’t like the settlement?

You can object to the settlement if you don't like any part of it. You must give reasons why you think
the Court should not approve it. The Court will consider your views. If the Court rejects your objection,
you will still be bound by the terms of the settlement of your claims under New York Law unless you
have submitted a valid and timely request for exclusion (“opt-out”). To object, you must send a letter
saying that you object to this proposed settlement. Your statement must include all reasons for the
objection and any supporting documentation. Your statement must also include your name, address,
and telephone number. If you wish to present your objection at the Fairness Hearing described below,
you must state your intention to do so in your written objection. Submit the objection to Class Counsel
via fax, email or First-Class Mail at the address below. Your objection will not be heard unless it is
received by the Settlement Claims Administrator by ___________, 2019.

                                   Settlement Claims Administrator
                                             ___________
                                        ________________, NY
                               Tel: _________ Fax: ________________
                                    E-Mail: info@__________.com
                                         RE: BNV Home Care

Class Counsel will file your objection with the Court.

 11. What’s the difference between objecting and excluding?

Objecting is simply telling the Court that you don’t like something about the settlement. You can object
only if you do not exclude yourself. Excluding yourself (“opting-out”) is telling the Court that you do
not want to be part of the Class and this proposed settlement. If you exclude yourself, you have no
basis to object because you will no longer remain a party to this action. If you do not opt-out of
the settlement you will be deemed to have released your NYLL claims in this lawsuit against BNV,
but not your federal FLSA claims.

 12. When and where will the Court decide whether to approve the settlement?

The Court will hold a Fairness Hearing at ______.m. on _______________ 2019, at the United States
District Court for the Eastern District of New York Courthouse, ___________ Street, Brooklyn, New
York, in Courtroom ___________. At this hearing the Court will consider whether the terms of the
settlement are fair, reasonable, and adequate. If there are objections, the Court will consider them. The
Court may also decide how much to pay to Class Counsel. After the hearing, the Court will decide
whether to approve the settlement. We do not know how long these decisions will take.


                                                   4
Case
 Case1:16-cv-06869-RLM
      1:16-cv-06869-RLM Document
                         Document49-1
                                  50 Filed
                                      Filed03/29/19
                                            03/28/19 Page
                                                      Page55ofof55PageID
                                                                   PageID#:#:483
                                                                              475



 YOU ARE NOT REQUIRED TO ATTEND THE FAIRNESS HEARING IF YOU DO NOT
                    OBJECT TO THE SETTLEMENT

 13. Are there more details about the settlement?

This notice summarizes the proposed settlement. More details are contained in the Settlement
Agreement. You can review the Settlement Agreement by asking for a copy by contacting the
Settlement Claims Administrator or Class Counsel (see contact information in Questions 9 and 10).




                                               5
